Citation Nr: 0025772	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  97-19 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected post-traumatic stress 
disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran had active service from January 1969 to November 
1971.  Service records show that he had service in Vietnam 
and was awarded the Purple Heart. 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Houston, Texas (the RO).  

In January 1993, the RO granted service connection for post-
traumatic stress disorder (PTSD).  In a July 1995 rating 
decision, the RO denied entitlement to service connection for 
hypertension as secondary to the service connected PTSD.  The 
veteran was notified of this decision and the decision became 
final.  

In October 1996, the veteran filed an application to reopen 
the claim for service connection for hypertension as 
secondary to the service connected PTSD.  In a January 1997 
rating decision, the RO denied the veteran's application and 
determined that new and material evidence had not been 
submitted to reopen the claim for entitlement to service 
connection for hypertension as secondary to service connected 
PTSD.  The veteran filed a timely appeal.  In September 1999, 
the RO determined that the veteran had submitted new and 
material evidence to reopen the claim for entitlement to 
service connection for hypertension as secondary to the 
service connected PTSD.  The RO reviewed the claim on a de 
novo basis and denied the claim.   




FINDINGS OF FACT

1.  The veteran is service connected for PTSD.  

2.  There exists an approximate balance of evidence for and 
against the veteran's claim of service connection for 
hypertension on the basis of its aggravation by his service 
connected PTSD.  


CONCLUSION OF LAW

According the benefit of the doubt to the veteran, service 
connection is warranted for the increment in severity of the 
hypertension attributed to the service-connected PTSD.  38 
U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
3.310 (1999); Allen v. Brown, 7 Vet. App. 439 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for hypertension, 
claimed as secondary to his service-connected PTSD.  He 
essentially contends that his hypertension is aggravated or 
worsened by the service-connected PTSD.   

In the interest of clarity, the Board will first review the 
law, VA regulations and other authority which is relevant to 
this claim; then review the factual background of this case; 
and finally proceed to analyze the claim and render a 
decision.

Relevant Law and Regulations

Service connection 

In general, in order to establish service connection, the 
facts, as shown by evidence, must demonstrate that a disease 
or injury resulting in current disability was incurred during 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability.  38 C.F.R. 
3.310(a) (1999); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  
Further, if a service-connected disability aggravates a 
nonservice-connected disability, service connection may be 
granted for increment in severity of the nonservice-connected 
disability attributable to service-connected disability.  The 
term "disability" refers to impairment of earning capacity, 
in that such definition mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Well grounded claims 

The threshold question with regard to a veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. 5107(a) (West 1991).  A claim for 
secondary service connection is subject to the well-
groundedness requirement of 38 U.S.C.A. § 5107(a).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992).

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the Court 
to be "one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible" in order meet the burden established in the 
statute.  Kandik v. Brown, 9 Vet. App. 434, 439 (1996); see 
also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

In order for a claim for secondary service connection to be 
well grounded, there must be a medical diagnosis of a current 
disability, a service-connected disability, and medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  See Reiber v. Brown, 7 Vet. App. 
513, 516-17 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995). 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. 5107(a) (West 1991).  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Factual Background

As noted in the Introduction, the veteran left military 
service in 1971.  There is no indication that hypertension 
existed during service or for a number of years thereafter.  
A September 1990 VA treatment record reflects a diagnosis of 
hypertension.  

In January 1993, service connection was established for post 
traumatic stress disorder.  A 30 percent disability 
evaluation was assigned from June 12, 1992.

In an October 1996 statement, Dr. W.M., a VA physician, 
indicated that the veteran had well-documented hypertension 
and he took Procardia for the last 6 or 7 years.  Dr. W.M. 
stated that with an exacerbation of the post traumatic stress 
disorder, the veteran's diastolic blood pressure went over 
100 for a number of days despite taking Procardia.  Dr. W.M. 
indicated that the veteran has documentation of lability of 
his blood pressure in the past and in view of the clear cut 
relationship of anxiety with the stress disorder anxiety with 
the labile hypertension and with his requirement for 
continuing antihypertensive medications, it was evident that 
the veteran's hypertension should also be considered a 
service-connected disability.   

In a June 1998 statement, Dr. R.J., a VA physician, indicated 
that the veteran had been under his care for the past year 
and a half.  Dr. R.J. stated that the veteran was currently 
begin treated for hypertension and post traumatic stress 
disorder, and the veteran's hypertension proved difficult to 
control because of the post traumatic stress disorder.  

A July 1998 VA examination report reflects a diagnosis of 
essential hypertension since 1988, adequately controlled on 
Procardia XL.  The VA examiner indicated that it was his 
opinion that the hypertension was not directly related to the 
post traumatic stress disorder.  The VA examiner noted that 
it was a well established fact that stressful situations can 
transiently elevate a person's blood pressure, however, there 
was no established link between chronic stress and 
hypertension.  The VA examiner stated that he has seen no 
studies or case studies that showed that persons working 
stressful situations or undergoing very stressful periods in 
their lives such as death of a loved one or other stressful 
events developed hypertension or went on to develop 
hypertension in the future.   

In a January 2000 addendum to the VA examination report, the 
VA examiner stated that the veteran had mild hypertension.  
The VA examiner indicated that when the veteran had an 
anxiety episode, his blood pressure was elevated like it was 
in anyone else.  The VA examiner stated that he could not 
provide an increment of the increase in the veteran's blood 
pressure due to the PTSD during a period of anxiety.  The VA 
examiner stated that he was sure the hypertension was not due 
to PTSD, but he was sure the blood pressure increased in 
periods of anxiety, stress, and pain like it did in anyone 
else.   

In July 2000, the Board requested a medical expert opinion 
pursuant to 38 U.S.C.A. § 7109 (West 1991) and 38 C.F.R. 
§ 20.901 (1999).  The Bord requested that the following 
questions be answered: (1) In general, can hypertension be 
permanently or clinically worsened by PTSD?; (2) Is the 
veteran's hypertension itself, as a chronic disease, 
aggravated by the PTSD?; (3) Is the increase in the veteran's 
blood pressure during an exacerbation of PTSD a permanent or 
sustained increase or an acute and transitory increase?; and 
(4) Does the increase in the veteran's blood pressure during 
an exacerbation of PTSD cause additional disability?

In an August 2000 medical advisory opinion, Dr. R.B., Chief 
of Nephrology at a VA Medical Center, indicated that he 
reviewed the record and answered the questions posed by the 
Board.  Regarding the first question [In general, can 
hypertension be permanently or clinically worsened by PTSD?], 
Dr. R.B. stated that evidence of a link between psychosocial 
stress and hypertension was abundant in the literature since 
at least the 1970's.  He noted that recent reports include an 
early high incidence of hypertension in immigrants to Israel 
from areas of high exposure to the Chernobyl accident, as 
well as associations of hypertension with occupational 
factors, social stress, and anxiety.  Dr. R.B. stated that 
one experimental study found an increased responsiveness of 
the blood pressure to mental stress in salt-sensitive 
normotensive subjects, suggesting that some individuals may 
be genetically sensitive to the hypertensive effects of 
stress.  Dr. R.B. stated that specific effects have been 
described in combat veterans with PTSD, who have been found 
to have normal baseline sympathetic nervous system function, 
but exaggerated responses to stress in both sympathetic 
function and blood pressure response.  Dr. R.B. concluded 
that all in all, the evidence was strong for an effect of 
stress in general, and PTSD in particular, on the 
exacerbation of hypertension.

Regarding the second question [Is the veteran's hypertension 
itself, as a chronic disease, aggravated by the PTSD?], Dr. 
R.B. noted that if one accepted the role of stress in the 
exacerbation of hypertension itself, at least in the short 
term, then this question seemed to address the issue of 
whether long-term morbidity was increased by episodic effects 
of stress.  Dr. R.B. indicated that with respect to the issue 
of whether episodic stress-induced hypertension led to long-
term morbidity, a study of patients with "white-coat 
hypertension" (elevated blood pressure in the stressful 
environment of the doctor's office but normal mean blood 
pressure throughout the day) has shown them to have a greater 
left-ventricular mass than matched controls.  Dr. R.B. stated 
that left ventricular hypertrophy was evidence of cardiac 
target-organ damage and a risk factor for cardiovascular 
mortality.  With respect to the issue of whether episodic 
stress-induced hypertension led to sustained/worsened chronic 
hypertension, Dr. R.B. indicated that the evidence for this 
was extensive and was summarized in the 1980's by Dr. Norman 
Kaplan and has continued to accumulate.  With respect to the 
issue of whether stress exacerbates the serious outcomes 
associated with hypertension; i.e., myocardial infarction and 
stroke, Dr. R.B. indicated that the literature was quite 
extensive and the evidence for worsening of outcome was 
strong, as summarized in a recent review in Circulation.  He 
indicated that there was also evidence for increased risk of 
hypertension and stroke specifically in patients with war-
related PTSD.

Regarding the third question [Is the increase in the 
veteran's blood pressure during an exacerbation of PTSD a 
permanent or sustained increase or an acute and transitory 
increase?], Dr. R.B. stated that from descriptions in the 
veteran's record, it appeared that the increases in blood 
pressure were transitory.  Dr. R.B. noted that this would be 
in accordance with the descriptions of hyper-responsiveness 
to stress among individuals with PTSD which have been 
reported in the literature.  Dr. R.B. stated that 
nonetheless, such transient increases may in time lead to 
more sustained increases in blood pressure and to increased 
morbidity.  

Regarding the fourth question [Does the increase in the 
veteran's blood pressure during an exacerbation of PTSD cause 
additional disability?], Dr. R.B. indicated that the 
statements in the record by Drs. W.M. and R.J. appeared to 
establish the marked lability of the veteran's blood 
pressure, and the relationship of elevations to exacerbations 
of PTSD.  Dr. R.B. concluded that the statement by Dr. D.B. 
dated in July 1998 that the veteran's hypertension "is not 
directly related to his PTSD" is supported neither by the 
facts nor by the literature.  Dr. R.B. indicated that Dr. 
D.B. noted that he "has seen no studies" linking stress and 
the development of sustained hypertension.  Dr. R.B. 
indicated that this may be so, but it was more reflective of 
the limitation of Dr. D.B.'s reading than of a paucity of 
published studies.  Dr. R.B. stated that hypertension was 
probably always multifactorial in cause, and PTSD was 
certainly not the only cause of the veteran's blood pressure 
elevation, but one can not say that it is not related.  Dr. 
R.B. stated that the damaging effects of hypertension were 
cumulative, and must be viewed over months and years.  Dr. 
R.B. concluded that there was potential for additional 
disability brought about by episodic PTSD-induced 
exacerbation of the veteran's hypertension.

Analysis

Preliminary matters - well groundedness of the claim/ duty to 
assist/standard of proof

As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability; of 
a service-connected disability; and of a nexus between the 
service-connected disability and the current disability.  See 
Reiber, supra.  

The Board finds that all three prongs of the Reiber test have 
been met.  There is evidence that the veteran currently has 
hypertension.  There is evidence of a service-connected 
disability, which in this case is PTSD.  There is also 
medical evidence of a nexus between the hypertension and the 
service connected PTSD.  In an October 1996 medical opinion, 
Dr. W.M. stated that the veteran had well documented 
hypertension and with an exacerbation of the PTSD, the 
veteran's diastolic blood pressure went over 100 for a number 
of days despite taking Procardia.  Dr. W.M. indicated that 
the veteran has documentation of lability of his blood 
pressure in the past and in view of the clear cut 
relationship between the stress disorder anxiety and the 
labile hypertension and with his requirement for continuing 
antihypertensive medications, it was evident that the 
veteran's hypertension should also be considered a service-
connected disability.  In a June 1998 statement, Dr. R.J., a 
VA physician, indicated that the veteran's hypertension 
proved difficult to control because of the PTSD.  Thus, the 
Board finds that the veteran's claim for service connection 
for hypertension on a secondary basis is plausible.  The 
Board has concluded that the veteran's secondary service 
connection claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).    

Since the veteran's claim is well grounded, VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The Board finds that 
there is medical and other evidence of record on which to 
decide the veteran's claim.  There is no indication that 
there are additional records that have not been obtained and 
which would be pertinent to the present claims, and the 
veteran and his representative have pointed to no such 
evidence.  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
was afforded a VA examination in July 1998.  In July 2000, 
the Board referred the case to a medical expert pursuant to 
38 U.S.C.A. §§ 5107, 7109 (West 1991) and 38 C.F.R. § 20. 901 
(1999) for a medial opinion as to the issue of whether the 
hypertension was caused by or was aggravated by the service 
connected PTSD.  In August 2000, the medical advisory opinion 
was submitted to the Board.  Thus, the Board concludes that 
no further development is required in order to comply with 
VA's duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence of record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (1999).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Although the veteran does not appear to set out a theory of 
direct service connection, for the sake of completeness the 
Board will briefly address the matter.  Review of the record 
reveals that there is no medical evidence of treatment or 
diagnosis of hypertension in service.  The evidence of record 
shows that hypertension was first diagnosed in September 
1990, which was approximately 19 years after service.  The 
medical and other evidence of record does not establish that 
hypertension was present during service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Further, no evidence establishes 
that hypertension was present within the statutory one year 
presumptive period after service.  See 38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309.  There is no medical or other 
evidence that the veteran's hypertension is directly related 
to service.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.304(d).  
The veteran does not appear to contend otherwise.  Thus, the 
preponderance of the evidence is against the claim for 
service connection for hypertension on a direct basis. 

The veteran has presented a secondary service connection 
claim, in essence asserting that his service-connected PTSD 
caused or aggravated his hypertension.
As noted above, service connection may be granted on a 
secondary basis if a claimed disability is found to be 
proximately due to or is the result of a service-connected 
disability.  38 C.F.R. 3.310(a) (1999); Harder, supra.  
Further, if a service-connected disability aggravates a 
nonservice-connected disability, service connection may be 
granted for increment in severity of the nonservice-connected 
disability attributable to service-connected disability.  
Allen, supra.  

After review of the evidence of record, the Board finds that 
there is no medical evidence which establishes that the 
hypertension was caused by the service connected PTSD.  In 
fact, there is probative medical evidence of record which 
establishes that the hypertension was not caused by the PTSD.  
In the July 1998 VA examination report, the VA examiner 
indicated that it was his opinion that the hypertension was 
not directly related to the PTSD.  The VA examiner indicated 
that there was no established link between chronic stress and 
hypertension.  The VA examiner noted that he has seen no 
studies or case studies that showed that persons working 
stressful situations or undergoing very stressful periods in 
their lives such as death of a loved one or other stressful 
events developed hypertension or went on to develop 
hypertension in the future.  In the August 2000 addendum to 
the VA examination report, the VA examiner concluded that the 
hypertension was not due to the PTSD.  In the August 2000 
medical advisory opinion, Dr. R.B. stated that the research 
showed that veterans with war-related PTSD had an increased 
risk of hypertension.  However, he did not conclude that 
hypertension was caused by the PTSD.  In fact, Dr. R.B. 
stated that the hypertension was probably always 
multifactorial in cause, and PTSD was certainly not the only 
cause of the veteran's blood pressure elevation.  

After carefully reviewing all of the evidence of record, the 
Board concludes that the evidence is in equipoise as to 
whether the service connected PTSD aggravates the veteran's 
hypertension.   As noted above, if a service-connected 
disability aggravates a non service-connected disability, 
service connection may be granted for the increment in 
severity of the nonservice-connected disability attributable 
to the service-connected disability.  See Allen, supra. 

There is medical evidence of record which is against the 
veteran's claim as to this question, that is, evidence which 
supports the proposition that his hypertension is not 
aggravated by the service-connected PTSD.  The July 1998 VA 
examination report and January 2000 addendum indicates that 
the VA examiner concluded that the hypertension was not 
directly related to the service connected PTSD.  The VA 
examiner noted that it was a well established fact that 
stressful situations can transiently elevate a person's blood 
pressure, however, there was no established link between 
chronic stress and hypertension.  The VA examiner stated that 
he has seen no studies or case studies that showed that 
persons working stressful situations or undergoing very 
stressful periods in their lives such as death of a loved one 
or other stressful events developed hypertension or went on 
to develop hypertension in the future.  The VA examiner 
stated that when the veteran had an anxiety episode, his 
blood pressure was elevated, like anyone else.  

There is also, however, medical evidence of record which 
establishes that the service connected PTSD aggravates the 
hypertension.  In the August 2000 medical advisory opinion, 
Dr. R.B., Chief of Nephrology at a VA Medical Center, 
concluded that there was potential for additional disability 
brought about by the episodic PTSD-induced exacerbation of 
the veteran's hypertension.  Dr. R.B. indicated that there 
was abundant evidence in the medical literature of a link 
between psychosocial stress and hypertension.  Dr. R.B. 
stated that the evidence was strong for an effect of stress 
in general and PTSD in particular on the exacerbation of 
hypertension.  The Board points out that Dr. R.B. cited to 
the specific medical studies and research.  

Dr. R.B. stated that there was evidence in the medical 
research which showed that long-term morbidity was increased 
by episodic effects of stress.  Dr. R.B. indicated that there 
was medical research which supported the conclusion that 
episodic stress-induced hypertension led to long-term 
morbidity and extensive research showed that episodic stress-
induced hypertension led to sustained/worsened chronic 
hypertension.  With respect to the issue of whether stress 
exacerbates the serious outcomes associated with 
hypertension; i.e., myocardial infarction and stroke, Dr. 
R.B. indicated that the literature was quite extensive and 
the evidence for worsening of outcome was strong.  He 
indicated that there was also evidence for increased risk of 
hypertension and stroke specifically in patients with war-
related PTSD.  Dr. R.B. stated that transient increases in 
blood pressure may in time lead to more sustained increases 
in blood pressure and to increased morbidity.  

Dr. R.B. indicated that the statements in the record by Drs. 
W.M. and R.J. appeared to establish the marked lability of 
the veteran's blood pressure, and the relationship of 
elevations to exacerbations of PTSD.  Dr. R.B. stated that 
hypertension was probably always multifactorial in cause, and 
PTSD was certainly not the only cause of the veteran's blood 
pressure elevation, but one can not say that it was not 
related.  Dr. R.B. stated that the damaging effects of 
hypertension were cumulative, and must be viewed over months 
and years.  Dr. R.B. concluded that there was potential for 
additional disability brought about by episodic PTSD-induced 
exacerbation of the veteran's hypertension.  The Board notes 
that Dr. R.B. reviewed the specific facts of the veteran's 
case prior to rendering this opinion.  

Under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); 38 
U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Board finds that the evidence of record is in relative 
equipoise as to whether the hypertension is aggravated by the 
service-connected PTSD.  In the Board's view, the evidence 
can reasonably be interpreted as suggesting that the 
veteran's hypertension is aggravated by the service connected 
PTSD and causes additional disability.  The Board therefore 
finds that a state of relative equipoise has been reached in 
this case, and the benefit of the doubt rule is therefore 
applicable.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  The 
benefit of the doubt is resolved in the veteran's favor.  

In short, for the reasons and bases expressed above, the 
Board concludes that  service connection is warranted for the 
increment in severity of the non service-connected 
hypertension attributable to aggravation by the service-
connected PTSD, but only to that extent.  See 38 C.F.R. §§ 
3.310;  Allen, 7 Vet. App. at 439. 


ORDER

Entitlement to service connection for the increment in 
severity of the non service-connected hypertension 
attributable to the service-connected PTSD is granted.  To 
that extent, the appeal is granted.



		
	Barry F. Bohan
Veterans Law Judge
	Board of Veterans' Appeals

 

